            Case: 3:19-cr-00565-JGC Doc #: 1 Filed: 09/25/19 1 of 2. PageID #: 1




                                                                                       FILED

                           IN THE UNITED STATES DISTRICT COURT                       SEP 2 5 2019
                              FOR THE NORTHERN DISTRICT OF OHIO                    clerk, u.s. district court
                                       WESTERN DIVISION                            rorther_t oe ohio

     UNITED STATES OF AMERICA,                      ) INDICTMENT
                                                    )                   3:19 CR 565
                                                    ]                  JUDGE CARR
            V.                                      ) CASE NO.         MAG. JUDGE KNEPP
                                                    )             Title 18, United States Code,
     JERMAINE A. LUCAS,                             )             Sections 922(g)(1) and 924(a)(2)
                                                    )
                      Defendant.                    )
                                                    )

                                              COUNT 1
       (Felon in Possession ofa Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

    The Grand Jury charges:

           1.     On or about April 30, 2019, in theNorthem District of Ohio, Western Division,

    Defendant JERMAINE A. LUCAS,knowing he had previously been convicted of crimes

    punishable by imprisonment for tenns exceeding one year, those being: Grand Theft of a Motor

    Vehicle, on or about December 2, 2014,in Case Number CR-201402198-000, in Lucas County

    Common Pleas Court; Escape, on or about June 11, 2015, in Case Number CR-201501129-000,

    in Lucas County Common Pleas Court; Receiving Stolen Property, on or about August 3,2015,

    in Case Number CR-201501934-000, in Lucas County Common Pleas Court; and Escape, on or

    about January 26, 2016, in Case Number CR-201503107-000, in Lucas County Common Pleas

    Court, knowingly possessed in and affecting interstate commerce a firearm and ammunition, to

    wit: a Taurus, Model G2C,9mm pistol, bearing serial number TMC80924, and 12 rounds of

<   9mm ammunition, said firearm and ammunition having been shipped and transported in
        Case: 3:19-cr-00565-JGC Doc #: 1 Filed: 09/25/19 2 of 2. PageID #: 2




interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                         FORFEITURE


The Grand Jury further charges:

       2.      The allegation of Count 1 is hereby realleged and incorporated herein by

reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section

924(d)(1), and Title 28, United States Code, Section 2461(c). As a result ofthe foregoing

offense. Defendant JERMAINE A. LUCAS shall forfeit to the United States all property

involved in the commission ofthe violation charged in Count 1, but not limited to: a Taurus,

Model G2C,9mm pistol, bearing serial number TMC80924,and 12 rounds of9mm ammunition.




                                                     A TRUE BILL.




Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Govemment

Act of2002.
